Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 1 of 9

                  TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                    Page 1

                     UNITED STATED DISTRICT COURT
                     SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION
 TAMMY ALVARADO, et al.           *
                                  *
                Plaintiffs,       *
                                  *             CIVIL ACTION NO:
 v.                               *             4:19-cv-02148
                                  *
 CLARK, LOVE & HUTSON, GP, et al. *                      (JURY)
                                  *
                Defendants.       *


 ********************************************************
                 ORAL AND VIDEOTAPED DEPOSITION OF
                            TAMMY HAGA
                         SEPTEMBER 2, 2020
                             VOLUME 2

   REPORTED REMOTELY DUE TO THE COVID-19 STATE OF DISASTER

 ********************************************************
        ORAL AND VIDEOTAPED DEPOSITION of TAMMY HAGA,
 Volume 2, produced as a witness at the instance of the
 Defendants Clark, Love & Hutson; Clayton A. Clark;
 Clayton A. Clark, Esquire, P.C.; Shelley Hutson and
 Hutson Law Firm, P.C., and duly sworn, was taken in the
 above-styled and numbered cause on September 2, 2020,
 from 8:56 a.m. to 11:25 a.m.           before Constance Koenig,
 RMR and CSR No. 6577 in and for the State of Texas,
 reported by stenographic method in Houston, Texas,
 pursuant to the Federal Rules of Civil Procedure and the
 provisions stated on the record attached hereto.



                         HANNA & HANNA, INC.
                            713.840.8484
                            EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 2 of 9

                       TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                         Page 2

1                                  APPEARANCES:
2
3     FOR THE PLAINTIFFS:
           James M. Beggs (Via videoconference)
4          BEGGS LANDERS LAW FIRM, PLLC
           140 East Irving Boulevard
5          Irving, Texas 75060
           Tel: 972.253.8000
6          jim@beggslaw.com
7          Lynda Landers (Via videoconference)
           BEGGS LANDERS LAW FIRM, PLLC
8          1207 West University
           Suite 102
9          McKinney, Texas 75069
           Tel: 972.301.8324
10         lynda@beggslanderslaw.com
11
12    FOR THE DEFENDANTS SCOTT A. LOVE and SCOTT A. LOVE, P.C.:
           Billy Shepherd (Via videoconference)
13         SHEPHERD PREWETT, PLLC
           770 South Post Oak Lane
14         Suite 420
           Houston, Texas 77056
15         Tel: 713.955.4440
           bshepherd@spcounsel.com
16
17
      FOR THE DEFENDANTS CLARK, LOVE & HUTSON, G.P., CLAYTON
18    A. CLARK; CLAYTON A. CLARK, ESQUIRE, PC.; SHELLEY HUTSON
      AND HUTSON LAW FIRM, P.C.
19         Dale Jefferson (Via videoconference)
           MARTIN, DISIERE, JEFFERSON & WISDOM
20         Niels Esperson Building
           808 Travis
21         Suite 1100
           Houston, Texas 77002
22         Tel: 713.632.1700
           jefferson@mdjwlaw.com
23
24
25


                              HANNA & HANNA, INC.
                                 713.840.8484
                                 EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 3 of 9

                       TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                         Page 3

1     FOR THE DEFENDANTS JAMES LEE, JR., JAMES LEE LAW FIRM,
      P.C., and ERIN MURPHY:
2          Don Jackson (Via videoconference)
           WARE JACKSON LEE O'NEILL SMITH BARROW, LLP
3          America Tower, 39th Floor
           2929 Allen Parkway
4          Houston, Texas 77019
           Tel: 713.659.6400
5          donjackson@warejackson.com
6
      ALSO PRESENT:
7
             Sam Among, Videographer, Exhibit Tech (Via
8                 videoconference)
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                              HANNA & HANNA, INC.
                                 713.840.8484
                                 EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 4 of 9

                       TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                       Page 62

1            Q.   That's what it shows here, correct?
2            A.   Correct.
3            Q.   And while you may not remember it now, you
4     would have read this document before you signed it at
5     the time, correct?
6            A.   Correct.
7            Q.   Okay.    So we have seen that at the beginning
8     you agreed to share the fee or you agreed that -- that
9     counsel for your case would be Clark, Burnett, Love &
10    Lee and Pulaski & Middleman, correct?
11           A.   Correct.
12           Q.   Yet at the end of the case we see that the fee
13    actually was shared between Clark, Love & Hutson and
14    Pulaski & Middleman, correct?
15           A.   Correct.
16           Q.   And not Lee Murphy Law Firm or Lee & Murphy Law
17    Firm, right?
18           A.   Right.
19           Q.   And just to make sure I have covered it all,
20    none of the Lee Murphy defendants are shown receiving
21    any share of the fee in your case, correct?
22           A.   Correct.
23           Q.   And do you have any evidence of -- of any kind
24    that you can tell me about or point me to that would
25    indicate that any of the Lee Murphy defendants received



                              HANNA & HANNA, INC.
                                 713.840.8484
                                 EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 5 of 9

                         TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                       Page 73

1             Q.   All right.     And I want to focus on the bold
2     sentence in the middle of the paragraph.               It states,
3     "Unless Clark, Love & Hutson or Lee Murphy Law Firm
4     calls you, please do not provide any personal
5     information to people you do not know."
6                         Did I read that correctly?
7             A.   Yes.
8             Q.   And, again, that may be a place where you saw
9     the name Lee Murphy Law Firm in connection with your TVM
10    case.
11                        And you -- you did read this letter,
12    correct?
13            A.   Correct.
14            Q.   When you read that bolded sentence, did it
15    cause you to make any follow-up or any inquiry to find
16    out why Lee Murphy Law Firm was mentioned in that
17    sentence?
18            A.   No.
19            Q.   Did anybody connected with any of the Lee
20    Murphy defendants ever contact you with respect to your
21    TVM case?
22            A.   Not that I recall.
23            Q.   Okay.    Do you have any evidence to suggest one
24    way or another whether this statement that we just read
25    is simply a mistake made by Mr. Moreland?



                              HANNA & HANNA, INC.
                                 713.840.8484
                                 EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 6 of 9

                       TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                       Page 74

1                        MR. BEGGS:     Objection; form, speculation.
2            A.   Could you rephrase that again?           I'm sorry.
3            Q.   (BY MR. JACKSON)       Yeah.    I'll try to ask it
4     better.
5                        Do you have any evidence one way or the
6     other to suggest that Mr. Moreland's statement here
7     concerning the Lee Murphy Law Firm contacting you about
8     your case is -- is a mistake or just -- or is not a
9     mistake, or you don't have any evidence either way?
10           A.   I don't -- I don't have no evidence either way.
11           Q.   Okay.    So what we have seen so far in our
12    discussion, my discussion with you is that your contract
13    at the beginning of the case was with Pulaski &
14    Middleman and Clark, Burnett, Love & Lee and nobody
15    else, correct?
16           A.   Correct.
17           Q.   And we saw at the end that the fee for your TVM
18    case was divided between Clark, Love & Hutson and
19    Pulaski & Middleman, correct?
20           A.   Correct.
21           Q.   And nobody else, right?
22           A.   Right.
23           Q.   And we have seen some mentions in some status
24    letters of the Lee Murphy Law Firm -- and I don't know
25    if I found them all or not -- but having reviewed this



                              HANNA & HANNA, INC.
                                 713.840.8484
                                 EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 7 of 9

                        TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                       Page 75

1     information, can you give me any further indication,
2     evidence or reason to believe that Lee Murphy Law Firm
3     or the Lee & Murphy Law Firm ever represented you in
4     connection with your TVM case?
5            A.   No.
6            Q.   You understand that and assume with me that
7     none of the Lee Murphy defendants -- strike that.
8            A.   Okay.
9            Q.   Do you agree that you have no knowledge or
10    evidence that any of the Lee Murphy defendants ever
11    served as your lawyers and represented you in connection
12    with your TVM case?         Is that true?
13           A.   True.
14           Q.   Okay.    And if that is the case, you understand
15    that there was never an attorney-client relationship
16    formed between you and any of the Lee Murphy defendants,
17    correct?
18                       MR. BEGGS:     Objection; form.
19           A.   True.
20           Q.   (BY MR. JACKSON)       And if no attorney-client
21    relationship was formed, you understand that the Lee
22    Murphy defendants would have never had a fiduciary duty
23    to you?
24                       MR. BEGGS:     Objection; form.
25           A.   Correct.



                              HANNA & HANNA, INC.
                                 713.840.8484
                                 EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 8 of 9

                       TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                      Page 110

1                          REPORTER'S CERTIFICATION
2             ORAL AND VIDEOTAPED DEPOSITION OF TAMMY HAGA
3                               SEPTEMBER 2, 2020
4                                    VOLUME 2
5
6     REPORTED REMOTELY DUE TO THE COVID-19 STATE OF DISASTER
7
8                  I, CONSTANCE KOENIG, Certified Shorthand
9     Reporter in and for the State of Texas, hereby certify
10    to the following:
11                 That the witness, TAMMY HAGA, VOLUME 2 was
12    duly sworn by the officer and that the transcript
13    of the oral deposition is a true record of the testimony
14    given by the witness;
15                 That the original deposition was delivered to
16    Dale Jefferson;
17                 That a copy of this certificate was served on
18    all parties and/or the witness shown herein on
19      September 15, 2020
      __________________________.
20                 I further certify that pursuant to FRCP No.
21    30(f)(i) that the signature of the deponent was not
22    requested by the deponent or a party before the
23    completion of the deposition.
24                 I further certify that I am neither counsel
25    for, related to, nor employed by any of the parties in



                              HANNA & HANNA, INC.
                                 713.840.8484
                                 EXHIBIT D
     Case 4:19-cv-02148 Document 96-4 Filed on 12/22/20 in TXSD Page 9 of 9
                      TAMMY HAGA, VOLUME 2 - 9/2/2020
                                                                      Page 111

 1    the action in which this proceeding was taken, and
 2    further that I am not financially or otherwise
 3    interested in the outcome of the action.
 4                 Certified to by me this 15th day of September,
 5      2020.
 6
 7
 8
 9
10                        _____________________________________
                          CONSTANCE KOENIG, CSR, RPR
11                        CSR NO. 6577; Expiration: 01-31-2021
                          Hanna & Hanna, Inc.
12                        CRF – 10434 – Expiration: 10-31-2022
                          8582 Katy Freeway, Suite 105
13                        Houston, Texas 77024
                          713-840-8484 – 713-583-2442
14                        www.hannareporting.com
15
16
17
18
19
20
21
22
23
24
25



                              HANNA & HANNA, INC.
                                  713.840.8484
                                 EXHIBIT D
